                          IN THE UNITED STATES DIS1RICT COURT

                               FOR THE DISTRICT OF DELA WARE

RALPH REED,

                Petitioner,

                v.                                      Civ. Act. No. 06-445-LPS

DANA METZGER, Warden, and the
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                Respondents.


                                         MEMORANDUM

I.      INTRODUCTION

        Pending before the Court is Petitioner Ralph Reed's ("Petitioner") fourth Motion for

Reconsideration. (D.1. 58) For the reasons discussed, the Court will deny the Motion.

II.     BACKGROUND

        In 2006, Petitioner filed a Petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 seeking relief from his Delaware state convictions for first degree murder and possession of a

firearm during the commission of a felony. (D.I. 1) The Petition asserted seventeen grounds for

relief. On January 3, 2007, the Honorable Joseph J. Farnan, Jr. denied the Petition after concluding

that it was time-barred by the one-year statute of limitations prescribed in 28 U.S.C. § 2244. (D.I.

29; D.I. 30)

        Thereafter, Petitioner filed a motion to alter judgment, alleging that the Court erred by not

equitably tolling the limitations period on the basis of his actual innocence; the Court denied the

motion. (D.1. 31; D.I. 34) Petitioner then appealed the denial of his Petition as time-barred. In

March, 2008 the Court of Appeals declined to issue a certificate of appealability and terminated the
appeal. (D.I. (D.I. 35; D.I. 39) Petitioner subsequently filed three Rule 60(b)(6) Motions for

Reconsideration, which the Court denied. (D.I. 40; D.I. 41; D.I. 47; D.I. 48; D.I. 56; D.I. 57)

         In June 2018, Petitioner filed a document titled "Memorandum of Law Supporting Motion

to Amend Judgment Under Extraordinary Circumstances and Plain Error Pursuant to 28 U.S.C.

§ 2254 and Civil Rule 52(b)." (D.I. 58)

III.     STANDARD OF REVIEW

         A motion for reargument/ reconsideration may be filed pursuant Federal Rule of Civil

Procedure 59(e) or Federal Rule of Civil Procedure 60(b). Although motions for reargument/

reconsideration under Rule 59(e) and Rule 60(b) serve similar functions, each has a particular

purpose. See United States v. 'Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003). For instance, Rule 59(e) is "a

device   Oused to allege legal error," 1 and may only be used to correct manifest errors of law or fact

or to present newly discovered evidence. See Howard Hess Dental Labs, Inc. v. Dentspfy Int'/ Inc., 602

F.3d 237,251 (3d Cir. 2010). The scope of a Rule 59(e) motion is extremely limited, and it may not

be used as an opportunity to relitigate the case. See Bfystone v. Hom, 664 F.3d 397,414 (3d Cir. 2011);

see also Brambles USA Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del. 1990). The moving party must

show one of the following in order to prevail on a Rule 59(e) motion: (1) an intervening change in

the controlling law; (2) the availability of new evidence that was not available when the court issued

its order; or (3) the need to correct a clear error of law or fact or to prevent a manifest injustice. See

Max's Seafood Cafl v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). A Rule 59(e) motion "must be filed

no later than 28 days after the entry of the judgment." Fed. R. Civ. P. 59(e).




1
Fiorelli, 337 F.3d at 288.

                                                     2
           In contrast, "Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and newly

discovered evidence." Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). A motion filed pursuant to Rule

60(b) is addressed to the sound discretion of the trial court guided by accepted legal principles

applied in light of all relevant circumstances,2 but may be granted only in extraordinary

circumstances. See Moo/enaar v. Gov't of Vi'l,in Islands, 822 F.2d 1342, 1346 (3d Cir. 1987).

           If a district court is presented with a Rule 60(b) motion for reconsideration after it has

denied the petitioner's federal habeas petition, the court must determine if the motion constitutes a

second or successive application under the Antiterrorism and Effective Death Penalty Act

("AEDPA"). Under AEDPA, a prisoner cannot file a second or successive habeas petition without

first obtaining approval from the court of appeals and, absent such authorization, a district court

cannot consider the merits of a subsequent petition. See 28 U.S.C. § 2244(b)(3(A); Robinson v. Johnson,

313 F.3d 128, 139-40 (3d Cir. 2002). A district court presented with an unauthorized second or

successive habeas petition must either "dismiss the petition or transfer it to the court of appeals

pursuant to 28 U.S.C. § 1631." Robinson, 313 F.3d at 139.

IV.        DISCUSSION

           The Court will treat Petitioner's "Memorandum of Law Supporting Motion to Amend

Judgment" as a freestanding Motion for Reconsideration. 3 Petitioner does not identify the authority



2
    See Pierce Assoc. Inc. v. Nemours l?ound., 865 F.2d 530, 548 (3d Cir. 1988).
3
 The document was docketed as a Memorandum in Support of the Motion for Reconsideration that
was denied in 2014, not as a motion. When Petitioner inquired as to the status of his June 2018
filing, he was informed that the Clerk's office had received the Memorandum but that the case
would remain closed because the Memorandum was supporting a Motion for Reconsideration that
had been denied in 2014. (D.1. 62) The Court concludes that the filing should be treated as an
                                                   3
under which he moves. 4 However, since the instant Motion was filed more than twenty-eight days

of the entry of the 2007 dismissal of his Petition and the 2014 denial of his most recent motion, the

Court will treat the Motion as though filed pursuant to Rule 60(b). Cf Holsworth v. Be~ 322 F.

App'x 143, 146 (3d Cir. 2009); Rank/in v. Heckler, 761 F.2d 936, 942 (3d Cir. 1985) ("Regardless of

how it is styled, a motion filed within ten days of entry of judgment questioning the correctness of

judgment may be treated as a motion to amend or alter the judgment under Rule 59(e)."). In turn,

the Court construes the motion as being filed pursuant to Rule 60(b)(6) - the "catch-all" provision -

because Rule 60(b)(6) permits a party to seek reconsideration for "any other reason [than the

specific circumstances set out in Rule 60(b)(1)-(5)] that justifies relief' from the operation of the

judgment. See Fed. R. Civ. P. 60(b)(6); Gonzalez v. Crosby, 545 U.S. 524, 529 (2005).

        As an initial matter, Petitioner appears to contend that Mack v. Sup't Mahonoy, 714 F. App'x

151 (3d Cir. 2017), constitutes a change in the law that amounts to an extraordinary circumstance

warranting reconsideration of the 2007 dismissal of his Petition as time-barred and/ or the 2014

denial of his last Rule 60(b)(6) Motion. To the extent this argument attacks the manner in which the

2007 and 2014 decisions were procured, the Court will treat the argument as a true Rule 60(b)

motion. Nevertheless, the Court is not persuaded. The Third Circuit's decision in Mack explored

the analysis a district court must undertake with respect to the narrow exception to the procedural




independent motion and not as a memorandum in support of the Rule 60(b)(6) motion denied in
2014.
4
 The title of the Motion mentions Federal Rule of Civil Procedure 52(b), which provides that "[o]n a
party's motion filed no later than 28 days after the entry of judgment, the court may amend its
findings - or make additional findings - and may amend the judgment accordingly. The motion
may accompany a motion for new trial under Rule 59." Fed. R. Civ. P. 52(b). However, Rule 52(b)
does not apply to this case because more than 28 days have passed since the 2007 dismissal of
Petitioner's habeas Petition and the August 2014 denial of his third Motion for Reconsideration.
                                                    4
default doctrine recognized in Martinez v. Ryan, 566 U.S. 1 (2012). 5 H owever, nothing in Mack

changes th e fact that the Martinez rule only applies to excuse the procedural default o f ineffective

assistance of counsel claims, and does not apply to the operation or tolling o f the s tatute of

limitations for filing a federal habeas petition. 5 ee ./1.rtlmr v. Thomas, 739 F.3d 611, 630 (11 '" Cir.

2014). In other words, the Mack decisio n, on its own, does not constitute an extraordinary

circumstance warranting reconsideration of reasons for disrnissing the Petitio n as time-barred in

2007 or the Court's reasons for denying Petitio ner's Rule 60(b)(6) Motion in 2014.

        Additionally, to the extent the instant Motion asserts seven claims challenging the legality o f

his original convictions in 2000 tl1at either were or could have been asserted in his original habeas

Petition, the Motion consitutes a second or successive habeas request. The record indicates that

Petitioner did not ob tain pennission fro m the Third Circuit before filing the instant Rule 60(b)

motion. Therefore, tl1e Court will dismiss the Motion for lack of jurisdictio n.

V.      CONCLUSION

        For the aforementioned reasons, tl1e Court will deny the instant Motion for Reconsideration.

T he Court also declines to issue a certificate of appealability, because Petitioner has failed to make a

"substantial showing o f the denial o f a constitutional right." 28 U.S.C. § 2253(c)(2); see United Stales

v. Eyer, 113 F.3d 4 70 (3d Cir. 1997); 3d Cir. LAR 22.2 (2011). .A separate O rder will be entered.




Dated: Marc~ ~Ol 9



5
 1n Martine={; tl1e Supreme Court held that inadequate assistance of counsel during an initial-review
state collateral proceeding may establish cause for a petitio ner's procedural default o f a claim of
ineffective assistance of trial counsel in extremely limited circumstances.
                                                     5
